1
                                                                                     JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. CV 19-05132-AB (MRWx)
11    Jerry Jackson et al.,

12                    Plaintiff,
                                                 ORDER DISMISSING CIVIL
      v.                                         ACTION
13
14    Lani Kalima Enterprise, Inc.,
15                    Defendants.
16
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
     Dated: October 1, 2019
25
26                                    _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
